IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 124 DB 2020 (No. 81 RST 2020)
                                :
                                :
JAMES RICHARD MURDACO           : Attorney Registration No. 310855
                                :
PETITION FOR REINSTATEMENT      : (Bucks County)
 FROM ADMINISTRATIVE SUSPENSION :


                                          ORDER


 PER CURIAM


        AND NOW, this 21st day of October, 2020, the Report and Recommendation of

 Disciplinary Board Member dated October 13, 2020, is approved and it is ORDERED that

 James Richard Murdaco, who has been on Administrative Suspension, has never been

 suspended or disbarred, and has demonstrated that he has the moral qualifications,

 competency and learning in law required for admission to practice in the Commonwealth,

 shall be and is, hereby reinstated to active status as a member of the Bar of this

 Commonwealth. The expenses incurred by the Board in the investigation and processing

 of this matter shall be paid by the Petitioner.